Citation Nr: 0416899	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability(TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962 and from March 1962 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

Historically, the veteran filed a claim for entitlement to an 
increased evaluation for schizophrenic reaction, paranoid 
type and TDIU in July 1992.  The RO denied both claims by 
rating decision in July 1992.  In March 1993, the veteran 
filed a Notice of Disagreement and in May 1993, the RO 
forwarded a SOC addressing the claim for an increased 
evaluation only.  Following the submission of a timely VA 
Form 9, the Board denied the appeal, but also construed 
comments in the VA Form 9 to be a Notice of Disagreement as 
to the RO's July 1992 denial of TDIU.  The matter was 
referred to the RO for appropriate action.  See Colayong v. 
West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims). The issue of 
entitlement to TDIU is ready for appellate consideration and 
is the only issue before the Board.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran is not unemployable due to the only service-
connected disability, schizophrenic reaction, paranoid type.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have not been 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that when the 
veteran initiated her claim seeking entitlement to total 
disability rating based on individual unemployability due to 
service-connected disability, pertinent law and regulations 
required that VA determine whether the claims were well 
grounded.  Only if they were, could VA then assist the 
veteran in the development of pertinent facts and adjudicate 
the merits of the claims.  38 U.S.C.A. § 5107 (West 1991); 
Morton v. West, 12 Vet. App. 477, 485 (1999).  During the 
pendency of this appeal, Congress eliminated the well-
grounded-claim requirement and enacted substantial additions 
and revisions to the law governing VA's duty to assist 
claimants in the development of their claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) (essentially overruling Morton).  The VCAA 
mandates that VA make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 

The Board conducted a detailed review of the claims folder 
and finds that the RO has fulfilled or surpassed the 
requirements of the VCAA in this matter.  The Board finds 
that numerous documents provided to the veteran, including 
the July 1992 rating decision, the June 1996 Statement of the 
Case (SOC), and the supplemental SOC dated in February and 
October 2003, have satisfied the requirement at 
§ 5103A of VCAA in that they clearly notify her of the 
evidence necessary to substantiate her claim.  

By letters dated in May 2003, the RO notified the veteran of 
the VCAA and informed her of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran that she has up to one year to send 
in additional information.  The Board finds no prejudice in 
requesting the veteran to submit evidence and information 
within 30 days of the letter.  In this regard, the Board 
notes that the veteran, in response to the last supplemental 
SOC, submitted a statement in October 2003, in which, she 
waived "further due process and indicated she had no 
additional comment with regard to the supplemental SOC.  She 
further requested that her appeal be forwarded to the Board 
without delay.  The Board construes this statement as an 
indication that the veteran has no further information or 
evidence in regard to her appeal; thus, deadlines were not a 
consideration.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO's initial denial of the 
veteran's claim occurred in 1992, years before the passage of 
the VCAA.  Nevertheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there is no information or evidence identified 
by the veteran that is not of record, including private 
records identified by the veteran.  The RO provided the 
veteran with a thorough VA examination, which has been 
associated with the record.  The development letters informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what she was expected to provide.  
Lastly, the letter did advise the veteran to send in 
everything she had pertaining to her claim.  Specifically, 
the letter states, "If there is any other evidence you would 
like to have considered, please let us know."  The Board 
finds this request sufficiently broad to meet the fourth 
requirement.  The Board must further point out that this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on her behalf 
and availed herself of those opportunities through an April 
2004 Appellate Brief and March 2003 Statement of 
Representative in an Appeals Case, appellate review is 
appropriate at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).  A total disability 
rating may be assigned where the schedular rating is less 
than total and when the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In evaluating whether the veteran's service-connected 
schizophrenic reaction, paranoid type precludes substantially 
gainful employment, the Board notes that the VA Adjudication 
Manual, M21-1, Paragraph 50.55(8) defines substantially 
gainful employment as that which is ordinarily followed by 
the nondisabled to earn a livelihood, with earnings common to 
the particular occupation in the community where the veteran 
resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  Marginal employment shall not be 
considered substantially gainful employment.  
38 C.F.R. § 4.16(a).  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  Moore, 1 Vet. App. at 358.  The question in a 
total rating case based on individual unemployability due to 
a service-connected disability is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Assignment of a TDIU rating requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1, 4.15).

When the veteran has not met the percentage requirements set 
out in 38 C.F.R. 
§ 4.16(a), a claim for TDIU presupposes that the rating for 
the [service-connected] condition is less than 100 percent, 
and only asks for TDIU because of 'subjective' factors that 
the 'objective' rating does not consider.  Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  It is thus, the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate when there is present any 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2003).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

The veteran received inpatient treatment in May to June 1991.  
Presenting complaint was that the veteran had been vomiting 
intermittently for one month, but constantly for two weeks 
prior to admission.  The diagnosis responsible for the major 
part of the length of her stay was acute gastritis, etiology 
unknown.  Other discharge diagnoses were macrocystosis, 
schizophrenia, and status, post Billroth II.

The veteran was hospitalized in February 1992.  The diagnosis 
responsible for the major part of the length of her stay was 
headaches, severe tension.  Other diagnoses included 
headaches, migraine, infrequent; depression; vaginal 
bleeding, etiology unknown; peptic ulcer disease, history of, 
status post subtotal gastrectomy; and nausea and vomiting 
secondary to headaches.

The veteran underwent a compensation and pension examination 
(C&P examination) in December 1992.  Subjective complaints 
included digestive problems and headaches.  Following review 
of medical history and a mental disorder examination, the 
examiner indicated that a sufficient number of symptoms to 
support the diagnosis of paranoid schizophrenia were not 
found.  Specifically, the examiner noted an absence of any 
evidence to support a formal thought disorder or perceptual 
disturbances.  Many somatic complaints were noted, some of 
which, such as headaches, had an actual organic basis.  The 
examiner stated that the veteran had moderately impaired 
occupational and social functioning, but he could not state 
with any degree of confidence that the impairment is 
attributable to a significant psychiatric problem.  He opined 
that he impaired function was more likely attributable to a 
life-long maladaptive way of relating to others.

The veteran received inpatient treatment in February 1993.  
The diagnoses were as follows: (1) fat malabsorption; (2) 
weight loss, most likely due to fat absorption; 
(3) mixed tension/vascular headaches; (4) status post-
gastrectomy, duet to peptic ulcer disease; (5) degenerative 
joint disease; (6) history of depression;  
(7) macrocytic anemia with erythroid hyperplasia and 
megaloblastoid maturation; (8) iron depletion; and (9) 
elevated liver function enzymes, undetermined etiology.
History indicated the veteran had lost 20 to 25 pounds in the 
preceding six months and was electively admitted for 
evaluation of weight loss.

The veteran received inpatient treatment in April 1994 for 
metabolic acidosis and acute maxillary sinusitis.

The veteran's Social Security Administration (SSA) file 
indicates that she underwent a functional capacity assessment 
in June 1995.  The veteran reported at that time that she 
suffered from severe headaches from age 13.  She indicated 
that she had lost at least two jobs due to extended time off 
resulting from her headaches.  She also disclosed a history 
of seeking jobs that did not require public contact. She  
indicated she had increased difficulty adapting to change as 
she has aged, which the examiner found reflected in the 
shorter times she spent on jobs as time progressed.  The 
examiner also noted that the veteran referred to "her many 
physical problems including recent cataract surgery that have 
limited her functional ability."  An October 1995 SSA 
decision reflects the Administrative Law Judge (ALJ) 
determined the veteran had medically determinable severe 
impairments of fat malabsorption and depression.  The SSA 
decision indicated the veteran's combination of impairment 
resulted in compromising physical impairments, which left her 
with the residual functional capacity to do less than a full 
range of sedentary work.  Testimony by a vocational expert 
indicated the veteran was unable to perform past relevant 
work as a home caregiver and office clerk, and had no 
transferable skills.  The decision was that the veteran had 
been disabled as defined by the Social Security Act since May 
19, 1990.

The veteran underwent a C&P examination in July 1997, which 
included a general medical examination, a mental disorders 
examination, and a neurological consultation.  During the 
medical examination, the veteran indicated she was employed 
in the 1980s doing clerical work and providing house cleaning 
services.  She reported she lost four to five days per month 
due to migraine headaches and digestive tract problems.  The 
veteran indicated she first developed migraine headaches at 
age 13, which recur approximately once a month.  She also 
reported numbness in the fingers, difficulty with walking, 
increased pain of the ankles and knees with weather changes, 
a history of gastritis and peptic ulcer disease, status post 
partial gastrectomy, Billroth II vagotomy, status post 
hysterectomy, status post appendectomy, status post 
tonsillectomy, and status post extracapsular cataract 
extraction both sides, with implants.  

During the physical examination, decreased auditory acuity 
was noted.  The veteran had good resistance strength and 
range of motion.  She was unable to tandem gait or squat.  
She had good coordination.  Following physical examination 
and diagnostic and clinical tests, the diagnoses were as 
follows: (1) resolution of soft tissue density left lateral 
lung with very minimal residual; (2) migraine headaches, with 
and without aura; (3) iron deficiency anemia; (4) history of 
peptic ulcer disease and gastritis, status post partial 
gastrectomy, Billroth II and vagotomy, by history; (5) status 
post hysterectomy, tonsillectomy, appendectomy, extracapsular 
cataract extraction, both eyes, by history; (6) major 
depression with psychotic features, recurrent vs. paranoid 
schizophrenia by history; (7) right carpal tunnel syndrome as 
suggested per EMG/NCV (electromyography/nerve conduction 
studies); (8) fibrocalcific degeneration of aortic valve with 
possible anterior ischemia; (9) diffuse osteoporosis; (10) 
osteoarthritis; (11) chronic daily headache with muscle 
tension; and (12) ophthalmoparesis, suspect Grave's 
ophthalmopathy.  The examiner indicated the veteran was 
unemployable due to multiple medical nonservice connected 
problems.

During the mental disorders examination, the veteran reported 
her symptoms of depression are well controlled with 
antidepressant medications.  Examination indicated the 
veteran's responses were goal directed without indication of 
thought disorder.  Affect was within normal limits.  Memory 
and intellect were grossly intact.  The veteran denied 
paranoid ideation, neurovegetative symptoms, and suicidal 
ideation.  The veteran stated the symptom that most 
interferes with daily living is a dull headache occurring 
daily and a migraine occurring once a month.  She disclosed 
she quit her last job due to physical demands and depression 
symptoms.  The examiner concluded, based on past medical 
records, that the veteran's judgment was impaired at times 
regarding the necessity of regular medication for her 
depression symptoms.  The examiner opined that the veteran's 
physical health, for example, her low weight and frequent 
hospitalizations, suggest that she is unemployable.  Global 
assessment of functioning (GAF) was 55.

Results of the neurological consultation indicate the 
following impressions: 
(1) migraine with and without aura; (2) chronic daily 
headache with muscle tension etiology; (3) ophthalmoparesis, 
suspect Grave's ophthalmopathy; (4) peptic ulcer disease, 
status post gastrectomy; and (5) status post cholecystectomy, 
appendectomy, bilateral salpingoopherectomy and total 
abdominal hysterectomy.  

The veteran underwent a C&P examination in June 2003.  No 
claims file was available for review.  The examiner relied on 
information provided by the veteran, who he perceived as 
reliable, and the veteran's medical records.  Review of 
medical records indicated the veteran is deaf in both ears 
and communicates only in writing.  The veteran reported a 
history of migraine headaches and arthritis, and depression.  
She disclosed a history of three hospitalizations for 
depression in 1952, 1964, and 1965.  She described a work 
history consisting primarily of clerical work.  She stated 
she retired in 1991, then entered a nursing home, where she 
takes care of her own basic needs.  Subjective complaints 
were mainly headaches, joint pain, and depression.

The examination showed the veteran was alert and oriented in 
all spheres, and cooperative with the interview.  Affect was 
mildly depressed, but appropriate to the situation.  Thoughts 
were logical and coherent without homicidal or suicidal 
thoughts or plans, psychosis, or auditory or visual 
hallucinations.  GAF at the time of the examination was 55.  

The examiner submitted an addendum to the examination in 
October 2003.  He concluded that the veteran is currently 
unable to work due to her age.

Service connection is in effect for one disability only, 
schizophrenic reaction, paranoid type, which is currently 
evaluated as 30 percent disabling.  She contends that she has 
been unemployable since 1990, the year it was determined by 
SSA that the veteran was defined as disabled according to the 
Social Security Act.

Notwithstanding SSA's determination, the veteran fails to 
meet VA's threshold requirement for a total disability rating 
in that she does not have a service connected disability 
evaluated at 60 percent or more and she does not have a 
combination of service-connected disabilities evaluated at 70 
percent with one disability evaluated as at least 40 percent.  
38 C.F.R. § 4.16(a).  As previously noted, however, 38 C.F.R. 
§ 4.16(b) allows for extraschedular consideration of cases, 
in which, veterans who are unemployable due to service-
connected disabilities do not meet the percentage standards 
set forth in § 4.16(a).  But, before a total rating based 
upon individual unemployability may be granted in this case, 
there must be a determination that the veteran's service-
connected schizophrenic reaction, paranoid type, is 
sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability. 38 C.F.R. 
§§ 3.340, 3.341, 4.16; Van Hoose, 4 Vet. App. at 363; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The evidence is this case indisputably substantiates the 
veteran is unable to work.  VA medical examiners concur on 
this point.  Review of the record fails to demonstrate, 
however, that the veteran's service-connected disability is 
sufficient  to produce individual unemployability.  The most 
recent VA examiner clearly points this out when he attributes 
the veteran's unemployability to her age.  Treatment records 
and prior examination reports also substantiate 
unemployability is produced by non-service connected 
impairments.  In particular, the Board notes the repeated 
hospitalization for digestive problems and headaches.  The 
December 1992 VA examiner, who found only moderate 
occupational and social impairment at the time, indicated 
that he could not attribute with any certainty that the 
impairment was due to psychiatric problems.  The veteran's 
main complaints continued to be physical, when she underwent 
examination in July 1997.  The general medical examiner 
indicated at that time that the veteran was unable to work 
due to multiple medical problems, not her mental illness.  At 
the time, the examiner established her GAF score at 55.  A 
GAF score of 51 to 60 is for "moderate difficulty in social, 
occupational, or school functioning."  DSM-IV 32, as cited 
in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Hospitalizations in the early 1990's underscore the 
predominance of physical difficulties and complaints 
impacting on the veteran's functioning.  It must also be 
pointed out that a number of VA examiners have indicated, 
including the most recent examiner, that the veteran does not 
appear to have serious symptoms, such as thought disorders or 
psychoses. Consequently, the evidence fails to demonstrate 
the veteran's service-connected schizophrenic reaction, 
paranoid type is sufficient to produce unemployability.  The 
decision by the SSA is consistent with the Board's 
conclusion, in that, it does not at all reference the 
disorder of schizophrenic reaction, paranoid type, or any 
associated impairment there from, to reach its conclusion 
that the veteran is "disabled."   Rather, it is the 
veteran's age and her various physical disorders, all of 
which are nonservice connected, that combine and culminate in 
the veteran's inability to engage in substantially gainful 
employment.  The competent evidence in this case 
preponderates against entitlement to individual 
unemployability.  Accordingly, reasonable doubt is not for 
application.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



